Blum v Accurate Chem. & Scientific Corp. (2014 NY Slip Op 07609)





Blum v Accurate Chem. & Scientific Corp.


2014 NY Slip Op 07609


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
BETSY BARROS, JJ.


2013-02295
 (Index No. 6093/12)

[*1]Melvin Blum, etc., appellant, 
vAccurate Chemical & Scientific Corp., et al., respondents.


Moritt Hock & Hamroff, LLP, Garden City, N.Y. (Lee J. Mendelson and Juan Luis Garcia of counsel), for appellant.
Farrell Fritz, P.C., Uniondale, N.Y. (James M. Wicks of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated January 10, 2013, which granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The defendants established, prima facie, that all of the allegations in the complaint were "reasonably and plainly comprehended to be within the scope of the dispute submitted to arbitration," and that the arbitration award fixing the value of the plaintiff's stock necessarily determined that there was no dishonesty involved (Wallenstein v Cohen, 45 AD3d 674, 675). In opposition, the plaintiff failed to raise a triable issue of fact as to whether he was deprived of a full and fair opportunity during the previous arbitration to litigate the issues raised in this action (see Clemins v Apple, 65 NY2d 746; Culpepper v Allstate Ins. Co., 31 AD3d 490, 491). Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint.
CHAMBERS, J.P., SGROI, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court